Citation Nr: 0842504	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for left knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1994 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

FINDINGS OF FACT

1.  The veteran is already in receipt of the maximum 
schedular rating available under Diagnostic Code (DC) 5258 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

2.  There is simply no objective medical evidence supporting 
the notion that he also has recurrent subluxation or lateral 
instability rising to a "severe" level.  

3.  There is no evidence of ankylosis of this knee or of 
impairment of the tibia and fibula.  

4.  There is no medical evidence of flexion limited to 15 
degrees or less, even considering the extent of his pain.  

5.  There is no evidence of extension limited to limited to 
20 degrees or more, even considering the extent of his pain.  

6.  X-ray evidence does not confirm arthritis in the left 
knee joint.  



CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the left knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5256, 5257, 5258, 5259, 
5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2005.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March and May 2006 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO most recently went back and readjudicated the 
veteran's claim in the July 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  

As well, the Board observes that the June 2008 VCAA letter 
sent to the veteran meets the notice requirements of the 
Court's recent decision in Vazquez-Flores.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim").  And 
after providing that additional Vazquez notice, the RO most 
recently went back and readjudicated the veteran's claim in 
the July 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for a VA compensation examination to assess the 
severity of his left knee disorder.  
38 C.F.R. § 3.327(a) (2008).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the 
veteran was scheduled for a more recent VA examination in 
January 2008 for which he failed to report. As noted above, 
the provisions of 38 C.F.R. § 3.655 (2008) require that the 
Board proceed with the adjudication of the issue on the 
available record.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2008).  

II.  Analysis - Entitlement to a Rating Higher than 20 
Percent for Left Knee, Patellofemoral Pain Syndrome

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, as here, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.



However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so here, from November 2004 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

The veteran is currently in receipt of a 20 percent rating 
for left knee, patellofemoral pain syndrome, under Diagnostic 
Codes 5257-5258.  38 C.F.R. § 4.71a.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

There is simply no objective medical evidence supporting the 
notion that the veteran has recurrent subluxation or lateral 
instability rising to a "severe" level.  A January 2006 VA 
examination report diagnosed the veteran's left knee with a 
lateral meniscus tear.  However, that examiner stated that a 
stress test revealed "good stability."  And the examiner 
did not otherwise make any findings of subluxation.  Other 
competent evidence also discounts the possibility that he has 
severe recurrent subluxation or lateral instability.  Indeed, 
a January 2006 VA orthopedic treatment record noted that he 
has absolutely no lateral tenderness.  As well at that 
session, he failed to meet several indicators of subluxation 
and instability, including negative results for 
anterior/posterior draw sign, Lachman test, and McMurray 
test.  Finally, at a December 2005 VA orthopedic 
consultation, he admittedly denied locking, catching, or 
swelling, which provide further evidence against severe 
subluxation or instability.

Under Diagnostic Code 5258, a 20 percent rating is for 
application when there is cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  There is no higher rating available under 
that diagnostic code, so he is already in receipt of the 
maximum award possible under DC 5258.  

There is no evidence of ankylosis of the knee, and so, 
Diagnostic Code 5256 need not be considered.  Nor is there 
evidence of impairment of the tibia and fibula, and so, 
Diagnostic Code 5262 also need not be considered.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
(DC) 5003 or 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, these regulatory provisions were 
taken into account in assessing the range of motion of the 
veteran's knee disability.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis) (2008).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  DC 5260.  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  DC 5261.

Here, the medical evidence includes x-ray evidence, which 
notably finds against the possibility of arthritis in the 
left knee joint.  The December 2005 MRI report, in turn cited 
by the January 2006 VA examiner, significantly found "no 
evidence of DJD" (i.e., arthritis) in the knees.  And though 
his complaints of constant throbbing, aching pain in the left 
knee are unfortunate, there is, nonetheless, no basis for 
assigning separate ratings for limitation of motion in the 
absence of arthritis.  

Moreover, aside from the possibility of separate ratings, the 
medical evidence of record simply does not support a rating 
higher than 20 percent for either limitation of flexion or 
extension, even considering pain.  The January 2006 VA 
examination report explicitly considered the effect of pain 
on his range of motion, finding that he had extension limited 
to 10 degrees with pain, and he had flexion limited to 110 
degrees with pain.  Similarly, a January 2006 VA treatment 
record revealed a range of motion from 10 to 110 degrees.  
Also, his active range of motion in a December 2005 VA 
treatment was 10 degrees to 115 degrees.  However, a more 
recent VA orthopedic surgery record noted that, following 
left knee arthroscopy and left lateral meniscectomy, he had 
approximately full knee extension and limitation of flexion 
to 90 degrees.  Overall, there is no medical evidence of 
flexion limited to 15 degrees or less, even considering pain, 
as needed for a higher 30 percent rating under DC 5260.  
Indeed, there is not even evidence of flexion limited to a 
noncompensable (0 percent) level of 60 degrees or less.  Nor 
is there evidence of extension limited to limited to 20 
degrees or more, even considering pain, as needed for a 
higher 30 percent rating under DC 5261.  

The Board cannot otherwise "stage" the veteran's rating 
under Hart.  There is no medical evidence of record to 
support staging his left knee disability.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



So, in conclusion, the preponderance of the evidence is 
against a finding that the criteria for a rating higher than 
20 percent have been met under any applicable Diagnostic 
Code, especially under Diagnostic Codes 5257, 5258, 5260, and 
5261.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Consideration of an Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 20 percent schedular rating under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.1 (2008), indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  And to the extent that any employability is 
hindered, it has already been incorporated into his current 
disability ratings.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily on an outpatient 
basis, not as an inpatient.  To the extent he was 
convalescent, he already received a temporary total 
evaluation by an October 2007 rating decision.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for a rating higher than 20 percent for left knee 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


